DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The documents listed in the Remarks section filed with the most recent claims are not considered because an IDS is the proper format for required submission of pertinent art.  Note that documents after first action require either a statement as specified in 37 CFR 1.97(e) or the fee set forth in 37 CFR 1.17(p) and neither has been submitted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 9-16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brockway (US 2011/0093471).
1. A non-transitory computer-readable media storing instructions that when executed by at least one computing device cause the at least one computing device to perform a method to manage data in information stores, the method comprising: 
copying metadata of a plurality of files stored in one or more non-volatile information stores to an index, wherein the copied metadata comprises modification data of each file of the plurality of files; (“In addition to storing content information and other metadata, the index 140 may also store chain of custody information for data that reflects how a document or data object has been accessed and/or modified over time.”  Brockway paragraph 0057.  (The recited “copying” metadata to the index is addressed after claim language indicating how the metadata is used below.)) identifying a first set of one or more files of the plurality of files that have been modified after a previous backup; backing up the first set of one or more files of the plurality of files; (“The system 100 may perform various data storage operations and data transfers in order to make a secondary copy 120 of the original data 115 in secondary storage 123, such as a backup or recovery copy, using a media agent 117 or similar secondary storage computing device.”  Brockway paragraph 0055.  “Alternatively or additionally, the system may make the determination by utilizing other information related to a secondary storage operation, such as change reports, change logs, or change journals used during the operation. If the system determines that the file or object has been edited, deleted, or moved, the system may take additional action. . . . As another example, the system may copy the document or data object to a secondary copy.”  Brockway paragraph 0134.) following the backing up of the first set of one or more files, review the copied metadata to identify a second set of one or more files of the plurality of files that satisfy at least one criterion of criteria for archiving, wherein the criteria for archiving is specified by a storage policy associated with the plurality of files, (Brockway teaches: “[0055] The system 100 may perform various data storage operations and data transfers in order to make a secondary copy 120 of the original data 115 in secondary storage 123, such as a backup or recovery copy, using a media agent 117 or similar secondary storage computing device. For example, the system 100 may copy data on a daily or weekly basis to secondary storage 123. In the example of FIG. 1, the secondary copy 120 in secondary storage contains data for a first week 122, a second week 124, and/or a third week 126. A backup or recovery secondary copy of the original data will generally be stored in online secondary storage to permit faster recovery of a client. However, in some examples, the secondary copy may be stored in less accessible "offline" secondary storage.  [0056] The system 100 may also create an index 140 of the content of the data 115 (including metadata associated with the data 115) using a client-side connector 186 and/or a content tracking engine 121. As described herein, using the index, the system may facilitate searches of the content of the data 115, such as searches of the data content, metadata associated with the data, and so on. In some examples, the content tracking engine generates index information by accessing the contents or metadata of the secondary copy 120.”  Brockway paragraphs 0055-0056. Note that this teaches creation of metadata after the second copy (backup) has been created.  “In accordance with applicable workflow policies, the classification module 246 may also continuously, periodically, or intermittently mine the classification tags and other information within the index 140 (e.g., by searching the tag/metadata index for tags with timestamps after a certain date/time) in order to push newly classified data into designated review sets and data management workflows and/or to produce other outcomes. . . . Additionally or alternatively, in accordance with a workflow policy, the classification module may automatically direct other system components to add newly matching documents to a dedicated legal hold archive copy. Information governance policies may specify the frequency with which the classification module performs its classification and/or mining tasks.” Brockway paragraph 0098.  
Brockway does not expressly state that copied metadata used to identify the secondary files satisfying criteria for archiving are stored in the index.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an index to store all metadata used for the archiving criteria because searching an index is fast (faster than scanning the entire files).) wherein a storage policy is a collection of settings or preferences for performing secondary storage operations on data assigned to the storage policy; and archiving the second set of one or more files of the plurality of files, wherein said archiving comprises replacing each file of the second set of one or more files with a placeholder file representing that file.  (“The web part leaves a stub describing the items that are archived on the shared space, and stores the items in secondary storage, such as a tape library. The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth. When a user requests to access an archived item, the collaborative search system uses the stub to retrieve the item from the archived location.”  Brockway paragraph 0121.)
2. The non-transitory computer readable media of claim 1, wherein the criteria for archiving uses at least one of: 
creation date, last access date, and last modify date of each file. (“The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth.”  Brockway paragraph 0121.)
3. The non-transitory computer readable media of claim 1, wherein the criteria for archiving uses an identity of at least one of: 
a user of a particular file and a creator of the particular file.  (“When a collaborative participant accesses the collaborative document management system 410, the collaborative document management system 410 consults the configuration database (which may comprise workflow policies, as described herein) to determine what to display to the collaborative participant based on factors such as the identity of the user[.]”  Brockway paragraph 0123.  “Once relevant documents are tagged or identified from a query or review set, a user may instruct the system to create an archive copy of the relevant documents as noted above or an archive copy may be automatically created in accordance with a workflow policy. Such a streamlined legal action workflow permits a lawyer, compliance officer, administrator, or other user to quickly and efficiently assess whether a legal hold should be implemented, and if so, allows that user to implement such a hold so that documents are preserved to conform to discovery requests or other legal requirements.”  Brockway paragraph 0126.)
4. The non-transitory computer readable media of claim 1, wherein the criteria for archiving 
uses a rating of each file. (“The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth.”  Brockway paragraph 0121.  Note that all of the criteria in this citation read on a “rating” of the file.) 
5. The non-transitory computer readable media of claim 1, wherein the method further comprises 
collecting storage usage data associated with the plurality of files using the copied metadata.  (“In some examples, the system has a reporting capability where indexes at the storage manager are analyzed to identify documents matching certain terms and reports generated therefrom. In other words, the system identifies data objects that meet search criteria.”  Brockway paragraph 0142.  “In some examples, the system identifies not only documents, but also creates a log, and thus a log report, of keystrokes by given machines, applications opened, files stored, and so on.”  Brockway paragraph 0143.  )
6. The non-transitory computer readable media of claim 5, wherein the storage usage data comprises one or more of: 
file size data, disk type data, and volume type data. (“The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth.”  Brockway paragraph 0121.)
7. The non-transitory computer readable media of claim 5, further comprising 
generating a report of the storage usage data.  (“In some examples, the system has a reporting capability where indexes at the storage manager are analyzed to identify documents matching certain terms and reports generated therefrom. In other words, the system identifies data objects that meet search criteria.”  Brockway paragraph 0142.  “In some examples, the system identifies not only documents, but also creates a log, and thus a log report, of keystrokes by given machines, applications opened, files stored, and so on.”  Brockway paragraph 0143.)
9. The non-transitory computer readable media of claim 1, wherein 
the placeholder file comprises location information indicating a location of one or more copies of associated file in secondary storage. (“After certain primary copy data is backed up, a pointer or other location indicia such as a stub may be placed in the primary copy to indicate the current location of that data.”  Brockway paragraph 0005.  “One web part allows archiving items available from a shared space. The items may be documents, emails, application data, and so on. The web part leaves a stub describing the items that are archived on the shared space, and stores the items in secondary storage, such as a tape library. The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth. When a user requests to access an archived item, the collaborative search system uses the stub to retrieve the item from the archived location.”  Brockway paragraph 0121.)
10. A system, comprising: one or more processors configured to: 
copy metadata of a plurality of files stored in one or more non-volatile information stores to an index, wherein the copied metadata comprises modification data of each file of the plurality of files; identify a first set of one or more files of the plurality of files that have been modified after a previous backup; back up the first set of one or more files of the plurality of files; following the back up of the first set of one or more files, review the copied metadata to identify a second set of one or more files of the plurality of files that satisfy at least one criterion of criteria for archiving, wherein the criteria for archiving is specified by a storage policy associated with the plurality of files, wherein a storage policy is a collection of settings or preferences for performing secondary storage operations on data assigned to the storage policy; and archive the second set of one or more files of the plurality of files, wherein said archiving comprises replacing each file of the second set of one or more files with a placeholder file representing that file.  (See rejection of claim 1.)
11. The system of claim 10, wherein the criteria for archiving uses at least one of: 
creation date, last access date, and last modify date of each file. (See rejection of claim 2.)
12. The system of claim 10, wherein the criteria for archiving uses an identity of at least one of: 
a user of a particular file and a creator of the particular file. (See rejection of claim 3.)
13. The system of claim 10, wherein 
the criteria for archiving uses a rating of each file. (See rejection of claim 4.)
14. The system of claim 10, wherein 
the one or more processors is further configured to collect storage usage data associated with the plurality of files using the copied metadata. (See rejection of claim 5.)
15. The system of claim 14, wherein 
the storage usage data comprises one or more of: file size data, disk type data, and volume type data.  (See rejection of claim 6.)
16. The system of claim 14, further comprising 
generating a report of the storage usage data.  (See rejection of claim 7.)
18. The system of claim 10, wherein the placeholder file comprises location information indicating a location of one or more copies of associated file in secondary storage.  (See rejection of claim 9.) 
Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway and Prahlad (2006/0053261).
8. The non-transitory computer readable media of claim 7, wherein the report comprises one or more of: 
usage trending, fault trending, number of mount points, number of volumes, and disk trending.  (“The systems also provide a unified dashboard user interface. From a dashboard interface, users may perform searches, participate in collaborative data management workflows, obtain data management reports or other business views of data (including audit-ready chain of custody reports), and adjust policies.”  Brockway paragraph 0048. 
The previously cited art does not teach a report.
“Moreover, as shown on the right hand side of FIG. 2A, the unified console may include a directory tree that allows a user to drill down to various parts of the system. For example, the user may examine a particular one of various user groups by selecting one of the users or user groups specified in field 182.”  Prahlad paragraph 0111.  “Furthermore, in some embodiments, master storage manager 135 (or other network storage manager) may contain programming or other logic directed toward analyzing the storage patterns and resources of its associated storage operation cells and may suggests optimal or alternate locations or methods of performing storage operations. Thus, for example, storage manager 135 may monitor or otherwise keep track of the amount of resources available such as storage media in particular cell group of cells 50. This allows storage manager 135 to note when the level of available storage media (such as magnetic or optical media) falls below (and/or above) a particular level, so additional storage media be added or removed as need to maintain a desired level of service. This information may be retained and examined over a time period of interest and used as a forecasting tool (e.g., for predicting future media usage, future media usage growth, trending analysis, system provisioning information, etc.). Such information may be presented to the user in the form of a report (discussed in more detail below).”  Prahlad paragraph 0115.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Prahlad because the trending data can be used to predict future usage thereby allowing the system to respond earlier to system requirements.)
17. The system of claim 16, wherein 
the report comprises one or more of: usage trending, fault trending, number of mount points, number of volumes, and disk trending.  (See rejection of claim 8.)
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Rejections under § 103:
Applicant states “Brockway does not disclose that ‘following the backing up of the first set of one or more files, review the copied metadata to identify a second set of one or more files of the plurality of files that satisfy at least one criterion . . . wherein said archiving comprises replacing each file of the second set of one or more files with a placeholder file representing that file.’”  Remarks at 7.  Several citations of Brockway are included but no clear arguments distinguish the teachings of the cited art from the claimed subject matter.  
The remarks state that the inventive concept in Brockway is inconsistent with modifying Brockway to render obvious determining whether files identified for backed up should also be archived and replaced with a stub because Brockway is to automate compliance tasks instead of increasing storage capacity.  It is unclear why a digital system for storing records of for compliance would be inconsistent with increasing storage capacity.  
List of Documents:
An IDS including the statement and/or fee is required for required submissions of pertinent art. Since no IDS, fee, or the proper statement was filed with the list of related applications, the Documents have not been considered.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139